Citation Nr: 1438160	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in New York, New York.

In December 2008, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  The case was remanded in July 2012 to afford the Veteran a new hearing.  In June 2013, the Veteran and L.B. testified at a hearing conducted before the undersigned.  Transcripts of both hearings have been associated with the claims file.

The case was remanded in June 2009 to obtain additional treatment records, personnel records, and to afford the Veteran a VA examination; in June 2011 to obtain Social Security Administration (SSA) records; and in May 2014 for the RO to review additional evidence submitted by the Veteran.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

An acquired psychiatric disorder was not present during service and a currently diagnosed acquired psychiatric disorder did not develop as a result of any incident during service.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in January 2007 and November 2009 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, SSA records, and also secured an examination and medical opinion in furtherance of the claim.  A pertinent VA examination was obtained in December 2009; a VA Health Administration (VHA) opinion was obtained in December 2013 with an addendum in March 2014.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient in terms of determining the Veteran's currently diagnosed acquired psychiatric disorder as the examiner conducted a complete examination and recorded all findings considered relevant under the applicable law and regulations; the VHA opinions regarding whether an acquired psychiatric disorder is related to the Veteran's service are sufficient as the examiner offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2013).  Service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown , 8 Vet. App, 240 (1995).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show that his July 1986 enlistment examination revealed a clinically normal psychiatric system.  In his report of medical history, he denied symptoms such as frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  The Veteran answered yes to having ever been treated for a mental condition; he reported peer pressure.  A notation indicates that the Veteran had adjustment difficulty in school at age 15 or 16 and no problems since.  An August 1987 examination for submarine duty also revealed a clinically normal psychiatric system.  He again denied symptoms such as frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort in his report of medical history.  The Veteran also answered yes to having ever been treated for a mental condition and indicated that it was because of peer pressure in seventh grade.  A December 1987 record shows that following a psychiatric screening, he was found psychologically qualified for submarine duty.  

The Veteran was hospitalized in service in March 1988 after expressing suicidal ideation.  Records during his hospitalization show that he was having problems with his wife; difficulty coping; and a long history of difficulty establishing interpersonal relationships and establishing friendships.  The initial impression was adjustment disorder with depressed mood and schizoid, dependent personality traits. The discharge record shows that while hospitalized, a psychiatric evaluation disclosed no evidence of psychosis, organicity, primary affective illness, or anxiety disorder.  The record also shows that the Veteran expressed a strong desire to return home and attend to his marital problem.  His discharge diagnosis was avoidant personality disorder, severe, existed prior to entry.  He was discharged to fully duty, psychiatrically fit for same.  The discharge also notes that the Veteran was not considered mentally ill, but manifested a long-standing disorder of character and behavior, which was of such severity as to render the Veteran incapable of serving adequately in the Navy.  The Veteran was subsequently discharged from service in March 1988.  His March 1988 separation examination revealed a clinically normal psychiatric system.  His DD 214 shows that he was discharged due to "other physical/mental conditions - personality disorder."

Post-service treatment records show that the earliest diagnosis of a psychiatric disorder is in September 1991.  A psychiatric evaluation at that time shows that the Veteran reported being hospitalized for one week in service for suicidal thoughts.  The Veteran also reported drinking since the age of 12.  He was diagnosed with adjustment disorder with depressed mood.  A December 1998 record shows that the Veteran reported using drugs and alcohol at age 15 and began drinking heavily in service.  He reported being depressed in service when his wife told him she no longer wanted to be married.  A March 1999 SSA records shows that Veteran reported being hospitalized in service for drug and alcohol abuse due to ongoing feelings of depression.  A March 2000 record shows that the Veteran reported being depressed for approximately two or three years and that his depression and psychotic symptoms developed while in prison following an arrest in 1996.  An April 2000 record shows that he reported feeling depressed since childhood; he was diagnosed with major depression.  An SSA record dated in April 2001 reveals that the Veteran reported seeking a hardship discharge from service because his wife demanded he leave the military to save their marriage.  The Veteran's treatment records reveal extensive post-service psychiatric treatment throughout this appeal.  Some records show that the Veteran reported having suicidal ideation in service and having symptoms of depression since service.  These treatment records do not include medical opinions relating any diagnosed psychiatric disorder to the Veteran's military service.

A November 2007 statement from the Veteran's physician shows that it was his opinion that the Veteran's depression was probably related to the anxiety-depression condition that led to his military discharge.  No rationale for this opinion was provided, nor is there any indication that the Veteran's pertinent STRs showing psychiatric treatment were reviewed.

At the Veteran's December 2008 hearing, he testified that he was hearing voices at the time of discharge and his hallucinations began around March 1988.  December 2008 Hearing Transcript (H.T.) at 6, 11.  

The Veteran was afforded a VA examination in December 2009.  He reported being arrested twice while growing up.  He also reported being a loner while growing up and that he received counseling for a few weeks to deal with "peer pressure."  The examiner noted the Veteran's hospitalization in 1988 for suicidal ideations.  The Veteran was diagnosed with depressive disorder, not otherwise specified (NOS) as well as personality disorder, NOS and antisocial personality disorder.  

The examiner opined that it was less likely as not caused by or a result of an in-service illness, injury, or event.  The examiner opined that any personality disorder by definition shows its symptoms during adolescence period of any person.  The examiner opined that in this Veteran's case, he did have symptoms of personality disorder before he joined service.  The examiner noted that the Veteran reported that he did not have many friends while growing-up and his peers considered him a "Geek."  The examiner noted that the Veteran was not well adjusted socially and that he even received counseling to deal with peer pressure.  The examiner opined that antisocial personality disorder by definition shows its symptoms before age 15 and the Veteran did have problems with law much before he joined service.  The examiner further opined that it was common that some people with personality disorders suffer from depression and substance abuse as they try to get relief from the consequences of their personality disorders by using alcohol and drugs.  The examiner concluded that it was possible that the Veteran's symptoms present during his adolescence were not clinically significant and have gotten worse and became clinically significant so that the Veteran developed personality disorders.  

At the Veteran's June 2013 hearing, his sister testified that the Veteran seemed downcast after service and self-medicated with drugs and alcohol.  June 2013 Hearing Transcript (T.) at 4.  The Veteran testified that his health care professionals believed that his major depressive disorder had its onset in service.  Id. at 7.  

The Board obtained a VHA opinion in December 2013.  The physician reported the Veteran's pertinent records, including his STRs.  They opined that from information collected in the Veteran's medical record, it could be assumed that the Veteran had a mixture of cluster A-B and C personality disorders.  The Veteran had some complications and problems caused by personality disorder like depression, anxiety, suicidal behavior, child abuse, alcohol or substance abuse, incarceration, relationship difficulties, and school and work problems.  The physician noted that the Veteran exhibited some of those characteristics early in his life, indicating that he had preexisting character pathology before beginning of duty in August 1987.  He opined that the Veteran had symptoms of personality disorders which are not considered as disease.  The physician noted the Veteran's report that in the onset of his depression when his wife left him in February 1998, and the subsequent badgering by officers and his heavy drinking of alcohol, caused him to think about and voice thoughts of suicide.  The physician opined that the Veteran's condition and behavior were caused by external factor independent of any duty in the Navy and that the Veteran just had poor coping mechanism.  The physician noted the Veteran's hospitalization in March 1988 for feeling depressed and suicidal, and that during that hospitalization, the Veteran was not diagnosed with any psychiatric disorder.  

The physician opined that the Veteran's acquired psychiatric disorder had its onset several years after discharge from service.  The physician noted that prior to his enlistment in service, the Veteran was diagnosed as having character pathology.  He noted that the Veteran exhibited some symptoms of personality disorder, which most of the time start during adolescence.  The physician observed that the Veteran received counseling for peer pressure and adjustment difficulty between ages 15 to 16.  The physician opined that personality disorders often begin in childhood and can last through adulthood and complicated with psychiatric disorders.  The physician also noted that the Veteran had an antisocial component in his life having interaction with the legal system.  He noted that the Veteran was arrested twice in his teenage years and started doing drugs and drinking alcohol as early as when he was 12 years old.  He opined that the Veteran was able to show disregard for social rules and cultural norms, impulsive behavior, and indifference to the rights and feelings of others well prior to enlistment into service and well after discharge from service.  The physician concluded that the Veteran's psychiatric disorder did not exist prior to enlistment and his psychiatric disorders were not acquired during service.

An addendum opinion was obtained in March 2014.  The physician reiterated that the Veteran was treated for character pathology prior to his enlistment.  He noted that it was reported that the Veteran was treated for a mental condition for peer pressure, adjustment difficulty between age 15 and 16.  He opined that basically, the Veteran had difficulty to coping with environmental demands of society.  The physician opined that the Veteran was unable to function adequately from behaviors learned in childhood and his maladaptive pattern was predominant in his day to day living.  He opined that the Veteran's maladaptive patterns continued to manifest during his service.  The physician opined that the Veteran was for sure unable to deal or to cope with training in service, and stressful familial situations (separation with his wife of few months) during service had some impact on the Veteran causing him to drink heavily as a way for him to cope with his problems and leading him to be depressed necessitating his hospitalization and discharge from service.  The physician opined that the Veteran's poor coping mechanisms caused a progression to the other components of character pathology like personality disorders.   

The physician again noted that the Veteran was hospitalized in March 1988 for suicidal ideation.  The physician noted that during the Veteran's service, he continued to drink alcohol and became depressed after his wife of few months no longer wanted to be married, and that situation led him to drink even more heavily and stated that the combination of that depression and excessive alcohol abuse lead to his being discharged from service.  He noted that during that hospitalization, the Veteran was not psychotic; no evidence of perceptual disturbances was noted in the Veteran.  The physician opined that enduring maladaptive patterns of behavior and inner experience did not help the Veteran with stressful situations; the Veteran never learned to have adequate coping mechanisms during his formative years.  He reported that poor coping mechanisms as explained in the literature were associated with significant distress or disability.  He noted that a review of the Veteran's medical records revealed that he had difficulty interacting adequately with his peers, to deal with societal norms to cope with stressful situation, and to be able to accept any rejection.  

The physician opined that it was evident that the Veteran had an enduring pattern of inner experience and behavior that deviated markedly from the expectation of the culture of the individual who exhibited it.  He opined that the Veteran had substantial disturbances in some of his behaviors which were involving several areas of personality disorders and were always associated with considerable personal and social disruptions.  He opined that, in fact, the Veteran years after discharge from service ended up with some complications of personality disorders such as anxiety, depression, child abuse, alcohol abuse, incarceration, relational problems, and school and work problems.  

Based on a review of the evidence, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  Although the evidence shows a current diagnosis of a psychiatric disorder , as well as an in-service psychiatric hospitalization, the evidence fails to show that any current acquired psychiatric disorder is related to the Veteran's military service.  

Initially, the Board finds that as regards having a psychiatric disease or disability, the Veteran was sound at entry.  Although the evidence as discussed above shows that he had a preexisting personality disorder, such are not considered diseases for which service connection can be granted.  The evidence fails to show that the Veteran had a psychiatric, as opposed to a personality, disorder prior to service.  Consequently, the Board finds that the Veteran did not have a preexisting psychiatric disorder prior to service.  

The Board also finds that a currently diagnosed acquired psychiatric disorder did not have its onset in service or is otherwise related to the Veteran's service.  An examination in August 1987 revealed a clinically normal psychiatric system; the Veteran denied psychiatric symptoms in his report of medical history.  Although he was hospitalized in March 1988 after voicing suicidal ideation, the evidence fails to show that such was the manifestation of a currently diagnosed psychiatric disorder.  The Veteran's STRs as discussed above show that he was diagnosed with a personality disorder and that a psychiatric evaluation disclosed no evidence of psychosis, organicity, primary affective illness, or anxiety disorder.  The discharge note from his hospitalization shows that he was diagnosed with a personality disorder, but no psychiatric disease for which service connection can be granted.  Although the initial impression in March 1988 was that he had an adjustment disorder, subsequent records including the discharge note from that hospitalization, indicate that he did not in fact have an acquired psychiatric disorder.  His March 1988 separation examination, following the hospitalization, revealed a clinically normal psychiatric system.  Even with the Veteran's in-service suicidal ideation and subsequent hospitalization, his STRs fail to show that he was diagnosed with a currently diagnosed acquired psychiatric disorder.  The December 2013 VHA physician had the benefit of reviewing the Veteran's claims file, which included his STRs, post-service treatment records, as well as the Veteran's contentions, and provided a negative nexus opinion supported by a rationale.  The December 2009 VA examiner, even after interviewing the Veteran and reviewing his claims file, did not opine that the Veteran had an acquired psychiatric disorder in service.  

The Board acknowledges the November 2007 physician statement that the Veteran's depression was probably related to an anxiety-depression condition that led to the Veteran's military discharge.  No rationale was provided, and this opinion did not address the Veteran's March 1988 separation examination that showed a normal psychiatric system, as well as the March 1988 treatment records also failing to show an acquired psychiatric disorder.  As such, the Board accords this opinion less probative value than the negative VHA opinions discussed above, and a finding of service connection is therefore not warranted.

The Board has considered the Veteran's statements indicating persistent symptoms in determining whether the onset of an acquired psychiatric disorder began in service.  However, even with the Veteran's statements, the VA examiner and VHA physician still did not opine that the onset of a currently diagnosed acquired psychiatric disorder began in service.  As already noted above, the Veteran's STRs weigh against a finding that an acquired psychiatric disorder had its onset in service.  Therefore, the evidence does not support a finding that an acquired psychiatric disorder began in service.  
In this case, the evidence shows that the Veteran was diagnosed with a personality disorder in service; however, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  For the reasons set forth above, the evidence fails to show that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the personality disorder.

The evidence as discussed above weighs against a finding of an acquired psychiatric disorder being associated with the Veteran's active duty.  Based on the probative opinions of the VHA physician, along with the medical evidence of record, service connection for an acquired psychiatric disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between an acquired psychiatric disorder and the Veteran's active duty, service connection for an acquired psychiatric disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


